Citation Nr: 1100327	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
April 1, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for increased ratings for diabetes mellitus and 
erectile dysfunction, and which denied the claim for a total 
rating based on unemployability.  This case was originally before 
the Board in February 2004, at which time it was remanded to 
ensure due process and for additional development of the record.  
By decision dated November 2007, the Board denied the increased 
rating claims and remanded the claim for a total rating.  In a 
May 2009 rating action, the RO granted a total rating, effective 
April 1, 2009.  

In an October 2009 determination, the Board again remanded the 
claim for a total rating prior to April 1, 2009.  This was the 
only issue pending before the Board at that time.  

The only claim the Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court) was the denial of an 
increased rating for diabetes mellitus.  The Board notes that the 
Veteran's attorney specifically stated in his brief to the Court 
that the Veteran was not appealing the denial of the claim for a 
compensable evaluation for erectile dysfunction.  In a decision 
dated January 2010, the Court vacated the Board's decision that 
addressed the claim for an increased rating for diabetes 
mellitus.  The case is again before the Board for appellate 
consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

While further delay is regrettable, the Board notes that 
additional development is necessary with respect to the claim.

The Veteran was afforded a VA examination in August 2005.  The 
diagnoses were diabetes mellitus, peripheral neuropathy secondary 
to diabetes mellitus, and erectile dysfunction.  The examiner 
concluded it was at least as likely as not that the Veteran was 
precluded from engaging in strenuous occupational or recreational 
activities due solely to diabetes, without regard to age, his 
nonservice-connected back disability or other physical disorders.  
His stated rationale was that the Veteran had peripheral 
neuropathy which would preclude strenuous occupational and 
recreational activities, notwithstanding the inconsistencies on 
the examination.  

In its determination, the Court observed that the conclusions of 
the examiner were unclear, and noted that while he initially 
attributed the regulation of the Veteran's activities solely to 
his diabetes without regard to other physical disorders, the 
examiner provided a rationale that the restrictions on the 
Veteran's activities were the result of peripheral neuropathy.  
In short, it was not clear to the Court whether the restriction 
in activities was due solely to diabetes mellitus.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  The issue of 
entitlement to a total rating prior to April 1, 2009, is 
inextricably intertwined with the remanded issue. 

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received current treatment for 
diabetes mellitus.  After securing the 
necessary authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran that are not duplicates of 
those already contained in the claims file.  
In addition, request relevant treatment 
records from the VA Medical Center in 
Columbia, South Carolina dating since May 
2009.

2.  Schedule the Veteran for a VA diabetes 
examination to determine the nature and 
extent of his diabetes.  All necessary 
tests should be performed.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to provide an opinion concerning 
whether the Veteran requires the regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
to control his diabetes.  In addition, the 
examiner should review the August 2005 
examination to provide a clarifying 
opinion.  Specifically, the examiner should 
provide an opinion as to whether the 
objective findings on that examination and 
in treatment records during that time frame 
indicate that the Veteran required the 
regulation of activities to control 
diabetes (rather than regulation of 
activities caused by peripheral 
neuropathy).  The examiner should provide a 
rationale for any opinion set forth.  

3.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

